Case 4:20-cv-03003 Document 15 Filed on 10/09/20 in TXSD Page 1 of 5




                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                October 09, 2020
                                                               David J. Bradley, Clerk
Case 4:20-cv-03003 Document 15 Filed on 10/09/20 in TXSD Page 2 of 5
Case 4:20-cv-03003 Document 15 Filed on 10/09/20 in TXSD Page 3 of 5
Case 4:20-cv-03003 Document 15 Filed on 10/09/20 in TXSD Page 4 of 5
Case 4:20-cv-03003 Document 15 Filed on 10/09/20 in TXSD Page 5 of 5
